                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                              4:19CR3038

     vs.
                                                            ORDER
THOMAS W. HIRD,

                  Defendant.


      Defendant, appearing pro se at his request, has orally moved to continue
the pretrial motion deadline and trial because he had difficulty opening the
electronically stored discovery served by the government, the discovery is
voluminous, and he needs additional time to fully review the discovery received
before deciding if pretrial motions should be filed. The motion to continue is
unopposed. The court finds the motion should be granted. Accordingly,

      IT IS ORDERED:

      1)    Defendant’s motion to continue is granted.

      2)    Pretrial motions and briefs shall be filed on or before May 1, 2020.

      3)    Trial of this case is set to commence before the Honorable Richard
            G. Kopf, Senior United States District Judge, in Courtroom 1, United
            States Courthouse, Lincoln, Nebraska, at 9:00 a.m. on June 1,
            2020, or as soon thereafter as the case may be called, for a duration
            of five (5) trial days. Jury selection will be held at commencement of
            trial.

      4)    The ends of justice served by granting the motion to continue
            outweigh the interests of the public and the defendant in a speedy
            trial, and the additional time arising as a result of the granting of the
            motion, and at the Defendant’s request and with his consent, the
            time between today’s date and June 1, 2020 shall be deemed
            excludable time in any computation of time under the requirements
            of the Speedy Trial Act, because although counsel have been duly
     diligent, additional time is needed to adequately prepare this case
     for trial and failing to grant additional time might result in a
     miscarriage of justice. 18 U.S.C. § 3161(h)(1) & (h)(7). Failing to
     timely object to this order as provided under this court’s local rules
     will be deemed a waiver of any right to later claim the time should
     not have been excluded under the Speedy Trial Act.

January 8, 2020.
                                    BY THE COURT:

                                    s/ Cheryl R. Zwart
                                    United States Magistrate Judge
